Exhibit 10.4

 

THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THIS
WARRANT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.
THIS WARRANT AND THE COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT MAY NOT
BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT AS TO THIS WARRANT UNDER SAID ACT OR AN OPINION
OF COUNSEL REASONABLY SATISFACTORY TO DIGITAL ANGEL CORPORATION THAT SUCH
REGISTRATION IS NOT REQUIRED.

 

 

 

Right to Purchase 125,000 Shares of Common Stock of Digital Angel Corporation
(subject to adjustment as provided herein)

 

COMMON STOCK PURCHASE WARRANT

 

No. 2003-1

 

Issue Date:  July 31, 2003

 

DIGITAL ANGEL CORPORATION, a corporation organized under the laws of the State
of Delaware (the “Company”), hereby certifies that, for value received, LAURUS
MASTER FUND, LTD., or its assigns (the “Holder”), is entitled, subject to the
terms set forth below, to purchase from the Company from and after the Issue
Date of this Warrant and at any time or from time to time before 5:00 p.m., New
York time, through five (5) years after such date (the “Expiration Date”), up to
125,000 fully paid and nonassessable shares of Common Stock (as hereinafter
defined), $.005 par value, of the Company, at the Exercise Price (as defined
below). The number and character of such shares of Common Stock and the Exercise
Price are subject to adjustment as provided herein.

 

As used herein the following terms, unless the context otherwise requires, have
the following respective meanings:

 

(a)                                  The term “Company” shall include Digital
Angel Corporation and any corporation which shall succeed or assume the
obligations of Digital Angel Corporation hereunder.

 

(b)                                 The term “Common Stock” includes (a) the
Company’s Common Stock, par value $.005 per share, and (b) any other securities
into which or for which any of the securities described in (a) may be converted
or exchanged pursuant to a plan of recapitalization, reorganization, merger,
sale of assets or otherwise.

 

(c)                                  The term “Other Securities” refers to any
stock (other than Common Stock) and other securities of the Company or any other
person (corporate or otherwise) which the holder of the Warrant at any time
shall be entitled to receive, or shall have received, on the exercise of the
Warrant, in lieu of or in addition to Common Stock, or which at any time shall
be issuable or shall have been issued in exchange for or in replacement of
Common Stock or Other Securities pursuant to Section 4 or otherwise.

 

(d)                                 The term “Exercise Price” shall be as
follows:

 

--------------------------------------------------------------------------------


 

a.                                       75,000 shares at $2.68 per share;

 

b.                                      35,000 shares at $2.91 per share; and

 

c.                                       15,000 shares at $3.38 per share.

 


1.                                       EXERCISE OF WARRANT.

 


1.1                                 NUMBER OF SHARES ISSUABLE UPON EXERCISE. 
FROM AND AFTER THE DATE HEREOF AND THROUGH AND INCLUDING THE EXPIRATION DATE,
THE HOLDER SHALL BE ENTITLED TO RECEIVE, UPON EXERCISE OF THIS WARRANT, IN WHOLE
OR IN PART, BY DELIVERY OF AN ORIGINAL OR FAX COPY OF THE EXERCISE NOTICE
ATTACHED HERETO AS EXHIBIT A (THE “EXERCISE NOTICE”), SHARES OF COMMON STOCK OF
THE COMPANY, SUBJECT TO ADJUSTMENT PURSUANT TO SECTION 4.

 


1.2                                 FAIR MARKET VALUE.  FAIR MARKET VALUE OF A
SHARE OF COMMON STOCK AS OF A PARTICULAR DATE (THE “DETERMINATION DATE”) SHALL
MEAN:


 

(A)                                  IF THE COMPANY’S COMMON STOCK IS TRADED ON
AN EXCHANGE OR IS QUOTED ON THE NATIONAL OR SMALLCAP MARKET OF THE NASDAQ STOCK
MARKET, INC. (“NASDAQ”), THEN THE CLOSING OR LAST SALE PRICE, RESPECTIVELY,
REPORTED FOR THE LAST BUSINESS DAY IMMEDIATELY PRECEDING THE DETERMINATION DATE.

 

(B)                                 IF THE COMPANY’S COMMON STOCK IS NOT TRADED
ON AN EXCHANGE OR ON THE NASDAQ BUT IS TRADED ON THE NASD OTC BULLETIN BOARD OR
BBX EXCHANGE, THEN THE MEAN OF THE AVERAGE OF THE CLOSING BID AND ASKED PRICES
REPORTED FOR THE LAST BUSINESS DAY IMMEDIATELY PRECEDING THE DETERMINATION DATE.

 

(C)                                  EXCEPT AS PROVIDED IN CLAUSE (D) BELOW, IF
THE COMPANY’S COMMON STOCK IS NOT PUBLICLY TRADED, THEN AS THE HOLDER AND THE
COMPANY AGREE OR IN THE ABSENCE OF AGREEMENT BY ARBITRATION IN ACCORDANCE WITH
THE RULES THEN IN EFFECT OF THE AMERICAN ARBITRATION ASSOCIATION, BEFORE A
SINGLE ARBITRATOR TO BE CHOSEN FROM A PANEL OF PERSONS QUALIFIED BY EDUCATION
AND TRAINING TO PASS ON THE MATTER TO BE DECIDED.

 

(D)                                 IF THE DETERMINATION DATE IS THE DATE OF A
LIQUIDATION, DISSOLUTION OR WINDING UP, OR ANY EVENT DEEMED TO BE A LIQUIDATION,
DISSOLUTION OR WINDING UP PURSUANT TO THE COMPANY’S CHARTER, THEN ALL AMOUNTS TO
BE PAYABLE PER SHARE TO HOLDERS OF THE COMMON STOCK PURSUANT TO THE CHARTER IN
THE EVENT OF SUCH LIQUIDATION, DISSOLUTION OR WINDING UP, PLUS ALL OTHER AMOUNTS
TO BE PAYABLE PER SHARE IN RESPECT OF THE COMMON STOCK IN LIQUIDATION UNDER THE
CHARTER, ASSUMING FOR THE PURPOSES OF THIS CLAUSE (D) THAT ALL OF THE SHARES OF
COMMON STOCK THEN ISSUABLE UPON EXERCISE OF THE WARRANT ARE OUTSTANDING AT THE
DETERMINATION DATE.

 


2.                                       PROCEDURE FOR EXERCISE.


 


2.1                                 DELIVERY OF STOCK CERTIFICATES, ETC. ON
EXERCISE. THE COMPANY AGREES THAT THE SHARES OF COMMON STOCK PURCHASED UPON
EXERCISE OF THIS WARRANT SHALL BE DEEMED TO BE ISSUED TO THE HOLDER AS THE
RECORD OWNER OF SUCH SHARES AS OF THE CLOSE OF BUSINESS ON THE DATE ON WHICH
THIS WARRANT SHALL HAVE BEEN SURRENDERED AND PAYMENT MADE FOR SUCH SHARES AS
AFORESAID. AS SOON AS PRACTICABLE AFTER THE EXERCISE OF THIS WARRANT IN WHOLE OR
IN PART, AND IN ANY EVENT

 

2

--------------------------------------------------------------------------------


 

within 3 business days thereafter, the Company at its expense (including the
payment by it of any applicable issue taxes) will cause to be issued in the name
of and delivered to the Holder, or as such Holder (upon payment by such holder
of any applicable transfer taxes) may direct in compliance with applicable
securities laws, a certificate or certificates for the number of duly and
validly issued, fully paid and nonassessable shares of Common Stock (or Other
Securities) to which such Holder shall be entitled on such exercise, plus, in
lieu of any fractional share to which such holder would otherwise be entitled,
cash equal to such fraction multiplied by the then Fair Market Value of one full
share, together with any other stock or other securities and property (including
cash, where applicable) to which such Holder is entitled upon such exercise
pursuant to Section 1 or otherwise.


 


2.2                                 EXERCISE.


 

(A)                                  PAYMENT MAY BE MADE EITHER IN (I) CASH OR
BY CERTIFIED OR OFFICIAL BANK CHECK PAYABLE TO THE ORDER OF THE COMPANY EQUAL TO
THE APPLICABLE AGGREGATE EXERCISE PRICE, (II) BY DELIVERY OF THE WARRANT, COMMON
STOCK AND/OR COMMON STOCK RECEIVABLE UPON EXERCISE OF THE WARRANT IN ACCORDANCE
WITH SECTION (B) BELOW, OR (III) BY A COMBINATION OF ANY OF THE FOREGOING
METHODS, FOR THE NUMBER OF COMMON SHARES SPECIFIED IN SUCH FORM (AS SUCH
EXERCISE NUMBER SHALL BE ADJUSTED TO REFLECT ANY ADJUSTMENT IN THE TOTAL NUMBER
OF SHARES OF COMMON STOCK ISSUABLE TO THE HOLDER PER THE TERMS OF THIS WARRANT),
AND THE HOLDER SHALL THEREUPON BE ENTITLED TO RECEIVE THE NUMBER OF DULY
AUTHORIZED, VALIDLY ISSUED, FULLY-PAID AND NON-ASSESSABLE SHARES OF COMMON STOCK
(OR OTHER SECURITIES) DETERMINED AS PROVIDED HEREIN.

 

(B)                                 NOTWITHSTANDING ANY PROVISIONS HEREIN TO THE
CONTRARY, IF THE FAIR MARKET VALUE OF ONE SHARE OF COMMON STOCK IS GREATER THAN
THE EXERCISE PRICE (AT THE DATE OF CALCULATION AS SET FORTH BELOW), IN LIEU OF
EXERCISING THIS WARRANT FOR CASH, THE HOLDER MAY ELECT TO RECEIVE SHARES EQUAL
TO THE VALUE (AS DETERMINED BELOW) OF THIS WARRANT (OR THE PORTION THEREOF BEING
EXERCISED) BY SURRENDER OF THIS WARRANT AT THE PRINCIPAL OFFICE OF THE COMPANY
TOGETHER WITH THE PROPERLY ENDORSED EXERCISE NOTICE IN WHICH EVENT THE COMPANY
SHALL ISSUE TO THE HOLDER A NUMBER OF SHARES OF COMMON STOCK COMPUTED USING THE
FOLLOWING FORMULA:

 

X=Y (A-B)

A

 

 

Where X

=

the number of shares of Common Stock to be issued to the Holder

 

 

 

 

 

Y

=

the number of shares of Common Stock purchasable under the Warrant or, if only a
portion of the Warrant is being exercised, the portion of the Warrant being
exercised (at the date of such calculation)

 

 

 

 

 

A

=

the Fair Market Value of one share of the Company’s Common Stock (at the date of
such calculation)

 

 

 

 

 

B

=

Exercise Price (as adjusted to the date of such calculation)

 

3

--------------------------------------------------------------------------------


 


3.                                       EFFECT OF REORGANIZATION, ETC.;
ADJUSTMENT OF EXERCISE PRICE.


 


3.1                                 REORGANIZATION, CONSOLIDATION, MERGER, ETC. 
IN CASE AT ANY TIME OR FROM TIME TO TIME, THE COMPANY SHALL (A) EFFECT A
REORGANIZATION, (B) CONSOLIDATE WITH OR MERGE INTO ANY OTHER PERSON, OR (C)
TRANSFER ALL OR SUBSTANTIALLY ALL OF ITS PROPERTIES OR ASSETS TO ANY OTHER
PERSON UNDER ANY PLAN OR ARRANGEMENT CONTEMPLATING THE DISSOLUTION OF THE
COMPANY, THEN, IN EACH SUCH CASE, AS A CONDITION TO THE CONSUMMATION OF SUCH A
TRANSACTION, PROPER AND ADEQUATE PROVISION SHALL BE MADE BY THE COMPANY WHEREBY
THE HOLDER OF THIS WARRANT, ON THE EXERCISE HEREOF AS PROVIDED IN SECTION 1 AT
ANY TIME AFTER THE CONSUMMATION OF SUCH REORGANIZATION, CONSOLIDATION OR MERGER
OR THE EFFECTIVE DATE OF SUCH DISSOLUTION, AS THE CASE MAY BE, SHALL RECEIVE, IN
LIEU OF THE COMMON STOCK (OR OTHER SECURITIES) ISSUABLE ON SUCH EXERCISE PRIOR
TO SUCH CONSUMMATION OR SUCH EFFECTIVE DATE, THE STOCK AND OTHER SECURITIES AND
PROPERTY (INCLUDING CASH) TO WHICH SUCH HOLDER WOULD HAVE BEEN ENTITLED UPON
SUCH CONSUMMATION OR IN CONNECTION WITH SUCH DISSOLUTION, AS THE CASE MAY BE, IF
SUCH HOLDER HAD SO EXERCISED THIS WARRANT, IMMEDIATELY PRIOR THERETO, ALL
SUBJECT TO FURTHER ADJUSTMENT THEREAFTER AS PROVIDED IN SECTION 4.


 


3.2                                 DISSOLUTION.  IN THE EVENT OF ANY
DISSOLUTION OF THE COMPANY FOLLOWING THE TRANSFER OF ALL OR SUBSTANTIALLY ALL OF
ITS PROPERTIES OR ASSETS, THE COMPANY, PRIOR TO SUCH DISSOLUTION, SHALL AT ITS
EXPENSE DELIVER OR CAUSE TO BE DELIVERED THE STOCK AND OTHER SECURITIES AND
PROPERTY (INCLUDING CASH, WHERE APPLICABLE) RECEIVABLE BY THE HOLDER OF THE
WARRANT AFTER THE EFFECTIVE DATE OF SUCH DISSOLUTION PURSUANT TO SECTION 3.1 TO
A BANK OR TRUST COMPANY HAVING ITS PRINCIPAL OFFICE IN NEW YORK, NY, AS TRUSTEE
FOR THE HOLDER OF THE WARRANT.

 


3.3                                 CONTINUATION OF TERMS.  UPON ANY
REORGANIZATION, CONSOLIDATION, MERGER OR TRANSFER (AND ANY DISSOLUTION FOLLOWING
ANY TRANSFER) REFERRED TO IN THIS SECTION 3, THIS WARRANT SHALL CONTINUE IN FULL
FORCE AND EFFECT AND THE TERMS HEREOF SHALL BE APPLICABLE TO THE SHARES OF STOCK
AND OTHER SECURITIES AND PROPERTY RECEIVABLE ON THE EXERCISE OF THIS WARRANT
AFTER THE CONSUMMATION OF SUCH REORGANIZATION, CONSOLIDATION OR MERGER OR THE
EFFECTIVE DATE OF DISSOLUTION FOLLOWING ANY SUCH TRANSFER, AS THE CASE MAY BE,
AND SHALL BE BINDING UPON THE ISSUER OF ANY SUCH STOCK OR OTHER SECURITIES,
INCLUDING, IN THE CASE OF ANY SUCH TRANSFER, THE PERSON ACQUIRING ALL OR
SUBSTANTIALLY ALL OF THE PROPERTIES OR ASSETS OF THE COMPANY, WHETHER OR NOT
SUCH PERSON SHALL HAVE EXPRESSLY ASSUMED THE TERMS OF THIS WARRANT AS PROVIDED
IN SECTION 4.  IN THE EVENT THIS WARRANT DOES NOT CONTINUE IN FULL FORCE AND
EFFECT AFTER THE CONSUMMATION OF THE TRANSACTIONS DESCRIBED IN THIS SECTION 3,
THEN ONLY IN SUCH EVENT WILL THE COMPANY’S SECURITIES AND PROPERTY (INCLUDING
CASH, WHERE APPLICABLE) RECEIVABLE BY THE HOLDERS OF THE WARRANT BE DELIVERED TO
THE TRUSTEE AS CONTEMPLATED BY SECTION 3.2.


 


4.                                       EXTRAORDINARY EVENTS REGARDING COMMON
STOCK.  IN THE EVENT THAT THE COMPANY SHALL (A) ISSUE ADDITIONAL SHARES OF THE
COMMON STOCK AS A DIVIDEND OR OTHER DISTRIBUTION ON OUTSTANDING COMMON STOCK,
(B) SUBDIVIDE ITS OUTSTANDING SHARES OF COMMON STOCK, OR (C) COMBINE ITS
OUTSTANDING SHARES OF THE COMMON STOCK INTO A SMALLER NUMBER OF SHARES OF THE
COMMON STOCK, THEN, IN EACH SUCH EVENT, THE EXERCISE PRICE SHALL, SIMULTANEOUSLY
WITH THE HAPPENING OF SUCH EVENT, BE ADJUSTED BY MULTIPLYING THE THEN EXERCISE
PRICE BY A FRACTION, THE NUMERATOR OF WHICH SHALL BE THE NUMBER OF SHARES OF
COMMON STOCK OUTSTANDING IMMEDIATELY PRIOR TO SUCH EVENT AND THE DENOMINATOR OF
WHICH SHALL BE THE NUMBER OF SHARES OF COMMON STOCK OUTSTANDING IMMEDIATELY
AFTER SUCH EVENT, AND THE PRODUCT SO OBTAINED SHALL THEREAFTER BE THE EXERCISE
PRICE THEN IN EFFECT. THE EXERCISE PRICE, AS SO ADJUSTED, SHALL BE

 

4

--------------------------------------------------------------------------------


 

readjusted in the same manner upon the happening of any successive event or
events described herein in this Section 4. The number of shares of Common Stock
that the holder of this Warrant shall thereafter, on the exercise hereof as
provided in Section 1, be entitled to receive shall be increased to a number
determined by multiplying the number of shares of Common Stock that would
otherwise (but for the provisions of this Section 4) be issuable on such
exercise by a fraction of which (a) the numerator is the Exercise Price that
would otherwise (but for the provisions of this Section 4) be in effect, and (b)
the denominator is the Exercise Price in effect on the date of such exercise.


 


5.                                       CERTIFICATE AS TO ADJUSTMENTS.  IN EACH
CASE OF ANY ADJUSTMENT OR READJUSTMENT IN THE SHARES OF COMMON STOCK (OR OTHER
SECURITIES) ISSUABLE ON THE EXERCISE OF THE WARRANT, THE COMPANY AT ITS EXPENSE
WILL PROMPTLY CAUSE ITS CHIEF FINANCIAL OFFICER OR OTHER APPROPRIATE DESIGNEE TO
COMPUTE SUCH ADJUSTMENT OR READJUSTMENT IN ACCORDANCE WITH THE TERMS OF THE
WARRANT AND PREPARE A CERTIFICATE SETTING FORTH SUCH ADJUSTMENT OR READJUSTMENT
AND SHOWING IN DETAIL THE FACTS UPON WHICH SUCH ADJUSTMENT OR READJUSTMENT IS
BASED, INCLUDING A STATEMENT OF (A) THE CONSIDERATION RECEIVED OR RECEIVABLE BY
THE COMPANY FOR ANY ADDITIONAL SHARES OF COMMON STOCK (OR OTHER SECURITIES)
ISSUED OR SOLD OR DEEMED TO HAVE BEEN ISSUED OR SOLD, (B) THE NUMBER OF SHARES
OF COMMON STOCK (OR OTHER SECURITIES) OUTSTANDING OR DEEMED TO BE OUTSTANDING,
AND (C) THE EXERCISE PRICE AND THE NUMBER OF SHARES OF COMMON STOCK TO BE
RECEIVED UPON EXERCISE OF THIS WARRANT, IN EFFECT IMMEDIATELY PRIOR TO SUCH
ADJUSTMENT OR READJUSTMENT AND AS ADJUSTED OR READJUSTED AS PROVIDED IN THIS
WARRANT. THE COMPANY WILL FORTHWITH MAIL A COPY OF EACH SUCH CERTIFICATE TO THE
HOLDER OF THE WARRANT AND ANY WARRANT AGENT OF THE COMPANY (APPOINTED PURSUANT
TO SECTION 11 HEREOF).


 


6.                                       RESERVATION OF STOCK, ETC. ISSUABLE ON
EXERCISE OF WARRANT.  THE COMPANY WILL AT ALL TIMES RESERVE AND KEEP AVAILABLE,
SOLELY FOR ISSUANCE AND DELIVERY ON THE EXERCISE OF THE WARRANT, SHARES OF
COMMON STOCK (OR OTHER SECURITIES) FROM TIME TO TIME ISSUABLE ON THE EXERCISE OF
THE WARRANT.


 


7.                                       ASSIGNMENT; EXCHANGE OF WARRANT. 
SUBJECT TO COMPLIANCE WITH APPLICABLE SECURITIES LAWS, THIS WARRANT, AND THE
RIGHTS EVIDENCED HEREBY, MAY BE TRANSFERRED BY ANY REGISTERED HOLDER HEREOF (A
“TRANSFEROR”) WITH RESPECT TO ANY OR ALL OF THE SHARES. ON THE SURRENDER FOR
EXCHANGE OF THIS WARRANT, WITH THE TRANSFEROR’S ENDORSEMENT IN THE FORM OF
EXHIBIT B ATTACHED HERETO (THE “TRANSFEROR ENDORSEMENT FORM”) AND TOGETHER WITH
EVIDENCE REASONABLY SATISFACTORY TO THE COMPANY DEMONSTRATING COMPLIANCE WITH
APPLICABLE SECURITIES LAWS, WHICH SHALL INCLUDE, WITHOUT LIMITATION, A LEGAL
OPINION FROM THE TRANSFEROR’S COUNSEL THAT SUCH TRANSFER IS EXEMPT FROM THE
REGISTRATION REQUIREMENTS OF APPLICABLE SECURITIES LAWS, THE COMPANY AT ITS
EXPENSE BUT WITH PAYMENT BY THE TRANSFEROR OF ANY APPLICABLE TRANSFER TAXES)
WILL ISSUE AND DELIVER TO OR ON THE ORDER OF THE TRANSFEROR THEREOF A NEW
WARRANT OF LIKE TENOR, IN THE NAME OF THE TRANSFEROR AND/OR THE TRANSFEREE(S)
SPECIFIED IN SUCH TRANSFEROR ENDORSEMENT FORM (EACH A “TRANSFEREE”), CALLING IN
THE AGGREGATE ON THE FACE OR FACES THEREOF FOR THE NUMBER OF SHARES OF COMMON
STOCK CALLED FOR ON THE FACE OR FACES OF THE WARRANT SO SURRENDERED BY THE
TRANSFEROR.


 


8.                                       REPLACEMENT OF WARRANT.  ON RECEIPT OF
EVIDENCE REASONABLY SATISFACTORY TO THE COMPANY OF THE LOSS, THEFT, DESTRUCTION
OR MUTILATION OF THIS WARRANT AND, IN THE CASE OF ANY SUCH LOSS, THEFT OR
DESTRUCTION OF THIS WARRANT, ON DELIVERY OF AN INDEMNITY AGREEMENT OR SECURITY
REASONABLY SATISFACTORY IN FORM AND AMOUNT TO THE COMPANY OR, IN THE CASE OF ANY
SUCH

 

5

--------------------------------------------------------------------------------


 

mutilation, on surrender and cancellation of this Warrant, the Company at its
expense will execute and deliver, in lieu thereof, a new Warrant of like tenor.


 


9.                                       REGISTRATION RIGHTS.  THE HOLDER OF
THIS WARRANT HAS BEEN GRANTED CERTAIN REGISTRATION RIGHTS BY THE COMPANY.  THESE
REGISTRATION RIGHTS ARE SET FORTH IN A REGISTRATION RIGHTS AGREEMENT ENTERED
INTO BY THE COMPANY AND PURCHASER OF THE COMPANY’S CONVERTIBLE NOTE (THE “NOTE”)
AT OR PRIOR TO THE ISSUE DATE OF THIS WARRANT.


 


10.                                 MAXIMUM EXERCISE.  THE HOLDER SHALL NOT BE
ENTITLED TO EXERCISE THIS WARRANT ON AN EXERCISE DATE, IN CONNECTION WITH THAT
NUMBER OF SHARES OF COMMON STOCK WHICH WOULD BE IN EXCESS OF THE SUM OF (I) THE
NUMBER OF SHARES OF COMMON STOCK BENEFICIALLY OWNED BY THE HOLDER AND ITS
AFFILIATES ON AN EXERCISE DATE, AND (II) THE NUMBER OF SHARES OF COMMON STOCK
ISSUABLE UPON THE EXERCISE OF THIS WARRANT WITH RESPECT TO WHICH THE
DETERMINATION OF THIS PROVISO IS BEING MADE ON AN EXERCISE DATE, WHICH WOULD
RESULT IN BENEFICIAL OWNERSHIP BY THE HOLDER AND ITS AFFILIATES OF MORE THAN
4.99% OF THE OUTSTANDING SHARES OF COMMON STOCK OF THE COMPANY ON SUCH DATE. 
FOR THE PURPOSES OF THE PROVISO TO THE IMMEDIATELY PRECEDING SENTENCE,
BENEFICIAL OWNERSHIP SHALL BE DETERMINED IN ACCORDANCE WITH SECTION 13(D) OF THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AND REGULATION 13D-3 THEREUNDER. 
SUBJECT TO THE FOREGOING, THE HOLDER SHALL NOT BE LIMITED TO AGGREGATE EXERCISES
WHICH WOULD RESULT IN THE ISSUANCE OF MORE THAN 4.99%.  THE RESTRICTION
DESCRIBED IN THIS PARAGRAPH MAY BE REVOKED UPON 75 DAYS’ PRIOR NOTICE FROM THE
HOLDER TO THE COMPANY AND IS AUTOMATICALLY NULL AND VOID UPON AN EVENT OF
DEFAULT UNDER THE NOTE.


 


11.                                 WARRANT AGENT.  THE COMPANY MAY, BY WRITTEN
NOTICE TO THE EACH HOLDER OF THE WARRANT, APPOINT AN AGENT FOR THE PURPOSE OF
ISSUING COMMON STOCK (OR OTHER SECURITIES) ON THE EXERCISE OF THIS WARRANT
PURSUANT TO SECTION 1, EXCHANGING THIS WARRANT PURSUANT TO SECTION 7, AND
REPLACING THIS WARRANT PURSUANT TO SECTION 8, OR ANY OF THE FOREGOING, AND
THEREAFTER ANY SUCH ISSUANCE, EXCHANGE OR REPLACEMENT, AS THE CASE MAY BE, SHALL
BE MADE AT SUCH OFFICE BY SUCH AGENT.


 


12.                                 TRANSFER ON THE COMPANY’S BOOKS.  UNTIL THIS
WARRANT IS TRANSFERRED ON THE BOOKS OF THE COMPANY, THE COMPANY MAY TREAT THE
REGISTERED HOLDER HEREOF AS THE ABSOLUTE OWNER HEREOF FOR ALL PURPOSES,
NOTWITHSTANDING ANY NOTICE TO THE CONTRARY.


 


13.                                 NOTICES, ETC.  ALL NOTICES AND OTHER
COMMUNICATIONS FROM THE COMPANY TO THE HOLDER OF THIS WARRANT SHALL BE MAILED BY
FIRST CLASS REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, AT SUCH ADDRESS AS
MAY HAVE BEEN FURNISHED TO THE COMPANY IN WRITING BY SUCH HOLDER OR, UNTIL ANY
SUCH HOLDER FURNISHES TO THE COMPANY AN ADDRESS, THEN TO, AND AT THE ADDRESS OF,
THE LAST HOLDER OF THIS WARRANT WHO HAS SO FURNISHED AN ADDRESS TO THE COMPANY.


 


14.                                 VOLUNTARY ADJUSTMENT BY THE COMPANY.  THE
COMPANY MAY AT ANY TIME DURING THE TERM OF THIS WARRANT REDUCE THE THEN CURRENT
EXERCISE PRICE TO ANY AMOUNT AND FOR ANY PERIOD OF TIME DEEMED APPROPRIATE BY
THE BOARD OF DIRECTORS OF THE COMPANY.


 


15.                                 MISCELLANEOUS.  THIS WARRANT AND ANY TERM
HEREOF MAY BE CHANGED, WAIVED, DISCHARGED OR TERMINATED ONLY BY AN INSTRUMENT IN
WRITING SIGNED BY THE PARTY AGAINST WHICH ENFORCEMENT OF SUCH CHANGE, WAIVER,
DISCHARGE OR TERMINATION IS SOUGHT.  THIS WARRANT SHALL BE

 

6

--------------------------------------------------------------------------------


 

governed by and construed in accordance with the laws of State of New York
without regard to principles of conflicts of laws.  Any action brought by either
party concerning the transactions contemplated by this Warrant shall be brought
only in the state courts of New York or in the federal courts located in the
state of New York.  The individuals executing this Warrant on behalf of the
Company agree to submit to the jurisdiction of such courts and waive trial by
jury.  The prevailing party shall be entitled to recover from the other party
its reasonable attorney’s fees and costs.  In the event that any provision of
this Warrant is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law.  Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
of this Warrant. The headings in this Warrant are for purposes of reference
only, and shall not limit or otherwise affect any of the terms hereof.  The
invalidity or unenforceability of any provision hereof shall in no way affect
the validity or enforceability of any other provision.  The Company acknowledges
that legal counsel participated in the preparation of this Warrant and,
therefore, stipulates that the rule of construction that ambiguities are to be
resolved against the drafting party shall not be applied in the interpretation
of this Warrant to favor any party against the other party.

 

IN WITNESS WHEREOF, the Company has executed this Warrant under seal as of the
date first written above.

 

 

 

DIGITAL ANGEL CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Witness:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7

--------------------------------------------------------------------------------


 

Exhibit A

 

FORM OF SUBSCRIPTION

 

(To be signed only on exercise of Warrant)

 

TO:                            Digital Angel Corporation

 

The undersigned, pursuant to the provisions set forth in the attached Warrant
(No.        ), hereby irrevocably elects to purchase (check applicable box):

 

o                            shares of the Common Stock covered by such Warrant;
or

 

o            the maximum number of shares of Common Stock covered by such
Warrant pursuant to the cashless exercise procedure set forth in Section 2.

 

The undersigned herewith makes payment of the full Exercise Price for such
shares at the price per share provided for in such Warrant, which is
$                 .  Such payment takes the form of (check applicable box or
boxes):

 

o            $                 in lawful money of the United States; and/or

 

o            the cancellation of such portion of the attached Warrant as is
exercisable for a total of                  shares of Common Stock (using a Fair
Market Value of $             per share for purposes of this calculation);
and/or

 

o            the cancellation of such number of shares of Common Stock as is
necessary, in accordance with the formula set forth in Section 2, to exercise
this Warrant with respect to the maximum number of shares of Common Stock
purchaseable pursuant to the cashless exercise procedure set forth in Section 2.

 

The undersigned requests that the certificates for such shares be issued in the
name of, and delivered to

 

whose address is

 

 

 

The undersigned represents and warrants that all offers and sales by the
undersigned of the securities issuable upon exercise of the within Warrant shall
be made pursuant to registration of the Common Stock under the Securities Act of
1933, as amended (the “Securities Act”) or pursuant to an exemption from
registration under the Securities Act.

 

 

 

 

 

Dated:

 

 

 

 

 

 

 

(Signature must conform to name of holder as specified on the face of the
Warrant)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Address)

 

 

8

--------------------------------------------------------------------------------


 

Exhibit B

 

FORM OF TRANSFEROR ENDORSEMENT
(To be signed only on transfer of Warrant)

 

For value received, the undersigned hereby sells, assigns, and transfers unto
the person(s) named below under the heading “Transferees” the right represented
by the within Warrant to purchase the percentage and number of shares of Common
Stock of Digital Angel Corporation to which the within Warrant relates specified
under the headings “Percentage Transferred” and “Number Transferred,”
respectively, opposite the name(s) of such person(s) and appoints each such
person Attorney to transfer its respective right on the books of Digital Angel
Corporation with full power of substitution in the premises.

 

Transferees

 

Percentage Transferred

 

Number Transferrred

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dated:

 

 

 

 

 

 

 

(Signature must conform to name of holder as specified on the face of the
Warrant)

 

 

 

 

 

Signed in the presence of:

 

 

 

 

 

 

 

 

 

 

 

(Name)

 

(address)

 

 

 

 

 

ACCEPTED AND AGREED:

 

 

 

[TRANSFEREE]

 

(address)

 

 

 

 

 

 

 

 

 

(Name)

 

 

 

 

9

--------------------------------------------------------------------------------